


110 HRES 1353 IH: Remembering Dr. Michael E. DeBakey, known

U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1353
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2008
			Mr. Buyer (for
			 himself and Mr. Scalise) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Remembering Dr. Michael E. DeBakey, known
		  as the best surgeon who ever lived, who served our Nation
		  throughout his career and was the father of cardiovascular medicine and
		  Veterans Administration Medical Research.
	
	
		Whereas Dr. Michael E. DeBakey was born on September 7,
			 1908, in Lake Charles, Louisiana, to 2 self-educated Lebanese
			 immigrants;
		Whereas at the age of 23, Dr. Michael E. DeBakey developed
			 the roller pump for blood transfusions, which was later adapted for use as a
			 major component of the heart-lung machine used in the first successful open
			 heart operation;
		Whereas Dr. Michael E. DeBakey served his country in the
			 Army Surgeon General’s office during World War II, rising to the rank of
			 colonel during the War and Chief of the Surgical Consultants Division at the
			 end of the War;
		Whereas through his first-hand knowledge of military
			 service and the treatment of wounded soldiers in combat theaters, Dr. Michael
			 E. DeBakey contributed to the development of mobile army surgical hospitals
			 (MASH) units, which earned him the Legion of Merit in 1945;
		Whereas Dr. Michael E. DeBakey founded a private
			 organization, the Society of Medical Consultants to the Armed Forces, for the
			 purpose of establishing graduate-level medical education in the military
			 medical departments;
		Whereas Dr. Michael E. DeBakey fought for the war zone
			 deployment of vascular surgeons, which saved the limbs of hundreds of civilians
			 and members of the Armed Forces;
		Whereas Dr. Michael E. DeBakey volunteered for active duty
			 following World War II to ensure that the lessons of military medicine
			 documented in the War became long-standing policy;
		Whereas Dr. Michael E. DeBakey led the movement for a
			 National Library of Medicine in Bethesda, Maryland, and the creation of the
			 National Heart, Lung, and Blood Institute;
		Whereas Dr. Michael E. DeBakey developed innovative and
			 groundbreaking procedures that later became standards of surgical practice in
			 the treatment of strokes and aneurysms;
		Whereas Dr. Michael E. DeBakey developed Dacron grafts for
			 use in heart bypass surgery;
		Whereas Dr. Michael E. DeBakey performed the first removal
			 of blockage in a carotid artery and the first patch-graft angioplasty;
		Whereas Dr. Michael E. DeBakey worked with the National
			 Aeronautics and Space Administration to develop an implantable device to help
			 the heart pump blood;
		Whereas Dr. Michael E. DeBakey served for 55 years as the
			 first chairman of the Dean’s Committee at the Veteran Affairs Medical Center in
			 Houston, Texas, a facility which now bears his name in recognition of the
			 lifetime of service he gave to sick and wounded veterans;
		Whereas Dr. Michael E. DeBakey was awarded by President
			 Lyndon B. Johnson the highest civilian honor, the Congressional Medal of
			 Freedom with Distinction, as well as the National Medal of Science by President
			 Ronald Reagan, for his groundbreaking research and leadership in medical and
			 veterans matters;
		Whereas Dr. Michael E. Debakey was appointed by President
			 Lyndon B. Johnson to the position of Chairman of the President’s Commission on
			 Heart Disease, Cancer, and Stroke, leading to the creation of Regional Medical
			 Programs, established to assist and encourage the creation of cooperative
			 arrangements for research and training among medical schools, research
			 institutions, and hospitals;
		Whereas the leadership and groundbreaking work of Dr.
			 Michael E. DeBakey saved countless lives and made the Veterans Administration
			 Research Program the best of such programs in the world;
		Whereas Dr. Michael E. DeBakey published over 1,600
			 articles and 3 best-selling books, and performed over 60,000 surgical
			 operations; and
		Whereas on July 11, 2008, all Americans, especially
			 veterans, were greatly saddened by the death of Dr. Michael E. DeBakey: Now,
			 therefore, be it
		
	
		That the House of Representatives honors
			 Dr. Michael E. DeBakey for his legendary career as a skilled surgeon, caring
			 healer, inventor, teacher, medical statesman, leader, and patriot, and
			 expresses condolences on his passing to his family, friends, and all those
			 affected.
		
